Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 1 of 17




              EXHIBIT A
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 2 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,           )
Master Call Corporation, and Rouslan Tsoutiev,               )
                                                             ) Index No.: 1:18-cv-06626
                                     Plaintiffs,             )
                                                             )
               -against-                                     )
                                                             )
Joint Stock Company “Channel One Russia Worldwide,”          )   PLAINTIFFS’ FIRST SET
Closed Joint Stock Company “CTC Network,” Closed             )     OF REQUESTS FOR
Joint Stock Company “New Channel”, Limited Liability         )      PRODUCTION OF
Company “Rain TV-Channel,” Open Joint Stock                  )        DOCUMENTS
Company “ACCEPT”, and Limited Liability Company              )
“Comedy TV,” and Kartina Digital GmbH,                       )
                                                             )
                                     Defendants.             )


       Plaintiffs Actava TV, Inc., Master Call Communications, Inc., Master Call Corporation,

and Rouslan Tsoutiev (the “Actava Parties”), pursuant to Rules 26 and 34 of the Federal Rules of

Civil Procedure and the applicable Local Rules for the Southern District of New York, hereby

request that Defendants Joint Stock Company “Channel One Russia Worldwide,” Closed Joint

Stock Company “CTC Network,” Closed Joint Stock Company “New Channel”, Limited

Liability Company “Rain TV-Channel,” Open Joint Stock Company “ACCEPT”, and Limited

Liability Company “Comedy TV” (together, the “Channels”) produce the following documents

and things for inspection and copying at the offices of Moses & Singer LLP, 405 Lexington

Avenue, 12th Floor, New York, NY 10174 on or before December 3, 2018 or at such other time

and place as the parties may agree or the Court orders.

                                        DEFINITIONS

       1.      “Original Proceedings” refers to the ongoing action in the Southern District filed

by the Channels on February 19, 2016 against the Actava Parties and multiple other defendants,

at Civ. No. 16-cv-01318-GBD-BCM.
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 3 of 17




       2.      “Kartina” refers to defendant Kartina Digital GmbH.

       3.      “Defendants” refers collectively to the Channels and Kartina.

       4.      “Document” is synonymous in meaning and equal in scope to its usage in

F.R.C.P. 34(a)(1)(A), which states “any designated documents or electronically stored

information—including writings, drawings, graphs, charts, photographs, sound recordings,

images, and other data or data compilations—stored in any medium from which information can

be obtained either directly or, if necessary, after translation by the responding party into a

reasonably usable form.” Documents also specifically include e-mails and text messages, all of

which should be stored and preserved in accordance with the document retention obligations

imposed by the F.R.C.P.

       5.      The term “document” refers to any document now or at any time in Plaintiffs’

possession, custody or control. A person is deemed in control of a document if the person has

any ownership, possession or custody of the document, or the right to secure the document or a

copy thereof from any person or public or private entity having physical possession thereof.

       6.      “Person” means any natural person or any legal entity, including but not limited to

any business or governmental entity, organization or association.

       7.      “Concern” or “concerning” means consisting of, referring to, reflecting,

concerning or being in any way logically or factually connected with the matter discussed.

       8.      “Communication” means the transmission of information or data in any form

including, without limitation, written, oral or electronic transmissions.

       9.      The terms “and” and “or” shall be construed either conjunctively or disjunctively

as necessary to bring within the scope of the request all responses that might otherwise fall

outside the scope of this request.
      Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 4 of 17




        10.     The terms “all,” “any” or “each” encompass any and all of the matter discussed.

        11.     The use of singular form includes plural, and vice versa.

        12.     The use of present tense includes past tense, and vice versa.

                                         INSTRUCTIONS

        1.      Each Channel is expected to search for and produce documents responsive to this

Request, including but not limited to e-mails and text messages.

        2.      All objections to the production of documents requested herein shall be made in

writing and delivered to the office of Moses & Singer LLP, on or before the date set for

production.

        3.      All documents are to be produced as they are kept in the usual course of business

with any identifying labels, file markings or similar identifying features, or shall be organized

and labeled to correspond to the categories requested herein.

        4.      If there are no documents in response to a particular request, each Channel shall

state so in writing.

        5.      Electronically stored information (ESI) must be produced on a CD-ROM disc in

its original native format including its accompanying metadata. For example:

                (a)    documents created using Microsoft Word must be produced as .doc files;
and

                (b)    e-mails must be produced as .msg or .pst files

        6.      These requests call for the production of all responsive documents in your

possession, custody or control, or in the possession, custody or control of your employees,

predecessors, successors, parents, subsidiaries, divisions, affiliates, partners, joint venturers,

brokers, accountants, financial advisors, representatives and agents or other persons acting on

your behalf, without regard to the physical location of such documents.
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 5 of 17




        7.      In responding to these requests, include documents obtained on your behalf by

your counsel, employees, agents or any other persons acting on your behalf. If your response is

that the documents are not within your possession or custody, describe in detail the unsuccessful

efforts you made to locate each such document. If your response is that documents are not under

your control, identify who has the control and the location of the documents.

        8.      If any document was, but no longer is, in your possession, subject to your control

or in existence, include a statement:

                (a)    identifying the document;

                (b)    describing where the document is now;

                (c)    identifying who has control of the document;

                (d)    describing how the document became lost or destroyed or was transferred;
                       and
                (e)    identifying each of those persons responsible for or having knowledge of
                       the loss, destruction or transfer of the document from your possession,
                       custody or control.

        9.      Each request contemplates production of all documents in their entirety. If only a

portion of a document is responsive to one or more requests, the document shall be produced in

its entirety.

        10.     If any document is withheld in whole or in part for any reason including, without

limitation, a claim of privilege or other protection from disclosure such as the work product

doctrine or other business confidentiality or trade secret protection, set forth separately with

respect to each document:

                (a)    the ground of privilege or protection claimed;

                (b)    each and every basis under which the document is withheld;

                (c)    the type of document;

                (d)    its general subject matter;
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 6 of 17




               (e)     the document's date; and

               (f)     other information sufficient to enable a full assessment of the applicability
                       of the privilege or protection claims, as required by F.R.C.P. 26(b)(5), the
                       court's local rules and the judge's individual practice rules.

        11.    To the extent each Channelasserts that a document contains information that

should be protected from disclosure (based on the attorney-client privilege, work product

doctrine or another protection) and non-privileged information, the non-privileged portions of the

document must be produced. For each such document, indicate the portion of the document

withheld by stamping the words "MATERIAL REDACTED" on the document in an appropriate

location that does not obscure the remaining text.

        12.    Unless otherwise stated herein, all documents requested are for the periods

commencing January 1, 2015 up to and including the present.

        13.    These requests are continuing, and the response to these requests must be

promptly supplemented when appropriate or necessary in accordance with Federal Rule of Civil

Procedure 26(e).

                                 DOCUMENTS REQUESTED

        1.     All Documents, including Communications, concerning the decision of each

Channel to grant a Power of Attorney to Dunnington Bartholow & Miller on or around July 7,

2014.

        2.     All engagement letters, retainer agreements or powers of attorney by which each

Channel granted Dunnington Bartholow & Miller authority to act on its behalf on or after July 7,

2014.

        3.     All Documents, including Communications, concerning the source of funds paid

to the Channels’ counsel in order to litigate the Original Proceedings.
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 7 of 17




       4.      All Documents, including Communications, concerning the source of funds paid

to the Channels’ counsel in order to commence and litigate the contempt motion against the

Actava Parties.

       5.      All Documents, including Communications, concerning the receipt, transfer,

application or other use of funds paid by the Actava Parties in settlement of the Original

Proceedings.

       6.      All Documents, including Communications, concerning the decision by any

Channel and/or Kartina (a) to name Matvil Corporation (“Matvil”) as a defendant in a lawsuit

and/or (b) to dismiss Matvil as a defendant in a lawsuit.

       7.      A copy of any license, authorization, or agreement between any Channel and

Matvil concerning Matvil’s right to transmit, broadcast, distribute, display, and/or use any

Channel’s programming, content, trademarks, logos, and/or names.

       8.      A copy of any license, authorization, or agreement between any Channel and any

third-party concerning the third-party’s right to transmit, broadcast, distribute, display, and/or

use in North America any Channel’s programming, content, trademarks, logos, and/or names.

       9.      A copy of any license, authorization, or agreement between any Channel and

Kartina.

       10.     A copy of any license, authorization, or agreement between Kartina and any third-

party concerning the right to transmit, broadcast, distribute, display, and/or use any

programming, content, trademarks, logos, and/or names in North America.

       11.     All Documents, including Communications, concerning any Defendant’s

understanding of, awareness of, or reaction to, the Referral Agreement between Actava and

Matvil dated September 8, 2016.
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 8 of 17




       12.     All Documents, including Communications, between Kartina and the Channels

with respect to the decision to move for contempt against the Actava Parties in the Original

Proceedings.

       13.     All Documents, including Communications, concerning instructions, guidance, or

encouragement to Matvil regarding the termination or cancellation of the Referral Agreement.

       14.     Documents showing yearly license fees paid to each Channel by Matvil from

2015 to the present.

       15.     Documents showing yearly revenues received by the Channel from any licensee

authorized to transmit, distribute, display, and/or use any Channel programming or content in

North America.

       16.     All Documents, including Communications, concerning marketing efforts with

respect to capturing, or gaining, market share or subscribers in the North American television

market for each Channel.

       17.     All Documents, including Communications, concerning marketing efforts by any

North American-based licensee or partner of the Channels with respect to capturing, or gaining,

market share in the North American television market.

       18.     All Documents, including Communications, concerning sales projections with

respect to North American subscribers (a) to each Channel; and/or (b) to each entity licensed, or

authorized, to transmit or broadcast the Channels in North America.

       19.     Reports of the revenue and/or profit derived by any Channel from North

American subscribers to any Channel or to a service which includes any Channel.
     Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 9 of 17




         20.   Contracts or agreements between any Channel and any third party, including

Kartina, concerning the revenue and/or profit to be derived from North American subscribers to

any Channel or from any service which includes any Channel.

         21.   All Documents sufficient to identify any person whom the Plaintiffs request be

identified in Interrogatory 13 and/or Interrogatory 14.



Dated:         New York, New York
               November 1, 2018

                                                 Respectfully submitted,

                                                 MOSES & SINGER LLP



                                                 By: /s/ Toby Butterfield
                                                     Toby Butterfield
                                                     Michael Rosenberg
                                                     405 Lexington Avenue
                                                     New York, NY 10174
                                                     Telephone: (212) 554-7800
                                                     Facsimile: (212) 554-7700
                                                     mrosenberg@mosessinger.com
                                                     tbutterfield@ mosessinger.com

                                                     Attorneys for Plaintiffs

         To:   DUNNINGTON, BARTHOLOW
               & MILLER LLP

               Raymond J. Dowd
               Samuel A. Blaustein
               Hardin P. Rowley
               250 Park Avenue, Suite 1103
               New York, NY 10177
               (212) 682-8811
               RDowd@dunnington.com
               SBlaustein@dunnington.com
               HRowley@dunnington.com

               Attorneys for Channels
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 10 of 17




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 1, 2018, I caused to be served a true and correct

copy of Plaintiffs’ First Set of Requests for Production of Documents to the Defendants by

electronic e-mail at:

               DUNNINGTON, BARTHOLOW
               & MILLER LLP
               Raymond J. Dowd
               Samuel A. Blaustein
               Hardin P. Rowley
               250 Park Avenue, Suite 1103
               New York, NY 10177
               RDowd@dunnington.com
               SBlaustein@dunnington.com
               HRowley@dunnington.com


I affirm that the foregoing statements are true, under penalty of perjury.

                                                      /s/ Michael M. Rosenberg________
                                                        Michael M. Rosenberg
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 11 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,          )
Master Call Corporation, and Rouslan Tsoutiev,              )
                                                            ) Index No.: 1:18-cv-06626
                                     Plaintiffs,            )
                                                            )
               -against-                                    )
                                                            )
Joint Stock Company “Channel One Russia Worldwide,”         )   PLAINTIFFS’ FIRST SET
Closed Joint Stock Company “CTC Network,” Closed            )   OF INTERROGATORIES
Joint Stock Company “New Channel”, Limited Liability        )
Company “Rain TV-Channel,” Open Joint Stock                 )
Company “ACCEPT”, and Limited Liability Company             )
“Comedy TV,” and Kartina Digital GmbH,                      )
                                                            )
                                     Defendants.            )

       PLEASE TAKE NOTICE that Plaintiffs Actava TV, Inc., Master Call Communications,

Inc., Master Call Corporation, and Rouslan Tsoutiev (the “Actava Parties”), pursuant to Rule 33

of the Federal Rules of Civil Procedure and the applicable Local Rules for the Southern District

of New York, hereby request that Defendants Joint Stock Company “Channel One Russia

Worldwide,” Closed Joint Stock Company “CTC Network,” Closed Joint Stock Company “New

Channel”, Limited Liability Company “Rain TV-Channel,” Open Joint Stock Company

“ACCEPT”, and Limited Liability Company “Comedy TV” (together, the “Channels”) answer the

following interrogatories (the “Interrogatories”) separately and fully, in writing and under oath,

and serve their responses upon Moses & Singer LLP, 405 Lexington Avenue, New York, New

York 10174-1299, on or before December 3, 2018 or at such other time and place as the parties

may agree or the Court orders.
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 12 of 17




                                         DEFINITIONS

        1.     “Original Proceedings” refers to the ongoing action in the Southern District filed

by the Channels on February 19, 2016 against the Actava Parties and multiple other defendants,

at Civ. No. 16-cv-01318-GBD-BCM.

        2.     “Kartina” refers to defendant Kartina Digital GmbH.

        3.     “Defendants” refers collectively to the Channels and Kartina.

        4.     “You” and “your” shall refer to each of the Defendants.

        5.     The terms “communication,” “document,” “concerning,” “person,” “identify,”

“all,” “each,” “and,” and “or” shall have the meanings set forth in Local Civil Rule 26.3,

“Uniform Definitions in Discovery Requests,” as also reflected in Plaintiffs’ First Set of

Requests for the Production of Documents.

        6.     “Information” shall be construed to mean and refer to communications and

documents as those terms are defined herein.

        7.     “Person” means any natural person or any legal entity, including but not limited to

any business or governmental entity, organization or association.

        8.     As used herein, the singular form of a term shall be interpreted to include the plural

form of that term and vice versa.

        9.     Except where the context does not permit, the term “including” shall be without

limitation.

                                        INSTRUCTIONS

        1.     All Interrogatories must be answered separately and fully, in writing and under

oath.
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 13 of 17




       2.      If any Interrogatory is objected to on the grounds of attorney-client privilege, or

work product, the basis for the objection should be stated with reasonable particularity to permit

adequate review by the Court and the Plaintiffs.

       3.      These Interrogatories are continuing in the manner specified in the applicable

rules. If the Channels become aware of information that is responsive to these Interrogatories

after the answers are submitted initially, the Channels must supplement their responses as

provided for in the rules.

       4.      All documents responsive to any Interrogatory are to be attached to the Channels’

responses, unless documents responsive to any Interrogatory are produced in response to the

Plaintiffs’ Fed. R. Civ. P. Rule 34 requests, in which case the Channels should identify such

documents by exhibit letter or Bates number, as the case may be, in connection with the

Channels’ responses to these Interrogatories.

       5.      Each answer must be preceded by the Interrogatory to which it responds.

                                     INTERROGATORIES

       1.      Identify all witnesses with knowledge or information relevant to all of Plaintiffs’

claims against the Channels and Kartina, including by identifying the nature of the knowledge or

information.

       2.      Identify all persons or entities based in North America who are parties to or

witnesses with knowledge or information of agreements, licenses, or arrangements with any

Channel with respect to the broadcast, distribution, or use of any Channel’s transmissions,

programming, and/or channels.

       3.      Identify all witnesses with knowledge or information relevant to the source of all

funds paid to the Channels’ counsel in the Original Proceeding.
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 14 of 17




       4.      Identify all witnesses with knowledge or information relevant to or concerning the

source of funds paid to the Channels’ counsel in order to commence and litigate the contempt

motion against the Actava Parties.

       5.      Identify all witnesses with knowledge or information relevant to any Channel’s

broadcast or transmission of its programming into the United States, whether by satellite

transmission or by other means.

       6.      Identify all witnesses with knowledge or information concerning the number of

North American subscribers to each Channel.

       7.      Identify all witnesses with knowledge or information relevant to the number of

North American subscribers to services licensed, or authorized, to transmit or broadcast each

Channel.

       8.      Identify all witnesses with knowledge or information relevant to the decision of

any Channel to move for contempt against the Actava Parties in the Original Proceedings.

       9.      Identify all witnesses with knowledge or information relevant to the decision of

any Channel to cause, influence, or direct any other Channel(s) to move for contempt against the

Actava Parties in the Original Proceedings.

       10.     Identify the existence, custodian, and location of each of the documents

concerning the Actava Parties, or otherwise relevant to the Complaint.

       11.     Identify the location and general description of documents in Your possession,

custody and/or control, including the identification of all original documents, relevant to each of

Plaintiffs’ claims in the Complaint.

       12.     Identify all witnesses, including expert witnesses, whom any Defendant will call

to provide evidence, testimonial or otherwise, at any trial or evidentiary hearing in this case.
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 15 of 17




         13.   Identify any person who, directly and/or indirectly, including by agreement(s) or

as a beneficiary of a trust, owns, possesses, has voting rights in, or the right to acquire any

interest or stock in any Channel and/or Kartina.

         14.   Identify any person who is an officer, director, trustee, or managing member of,

any Channel and/or Kartina.

         15.   Identify any person with knowledge or information relevant to the documents

requested in the Plaintiffs’ First Set of Requests for the Production of Documents.


Dated:         New York, New York
               November 1, 2018

Respectfully submitted,



                                                   MOSES & SINGER LLP



                                                   By: /s/ Toby Butterfield
                                                       Toby Butterfield
                                                       Michael Rosenberg
                                                       405 Lexington Avenue
                                                       New York, NY 10174
                                                       Telephone: (212) 554-7800
                                                       Facsimile: (212) 554-7700
                                                       mrosenberg@mosessinger.com
                                                       tbutterfield@ mosessinger.com

                                                       Attorneys for Plaintiffs



         To:   DUNNINGTON, BARTHOLOW
               & MILLER LLP

               Raymond J. Dowd
               Samuel A. Blaustein
               Hardin P. Rowley
               250 Park Avenue, Suite 1103
Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 16 of 17




        New York, NY 10177
        (212) 682-8811
        RDowd@dunnington.com
        SBlaustein@dunnington.com
        HRowley@dunnington.com

        Attorneys for Channels
    Case 1:18-cv-06626-ALC-KNF Document 90-3 Filed 04/10/19 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 1, 2018, I caused to be served a true and correct

copy of Plaintiffs’ First Interrogatories to the Defendants by electronic e-mail at:

               DUNNINGTON, BARTHOLOW
               & MILLER LLP
               Raymond J. Dowd
               Samuel A. Blaustein
               Hardin P. Rowley
               250 Park Avenue, Suite 1103
               New York, NY 10177
               RDowd@dunnington.com
               SBlaustein@dunnington.com
               HRowley@dunnington.com


I affirm that the foregoing statements are true, under penalty of perjury.

                                                      /s/ Michael M. Rosenberg________
                                                        Michael M. Rosenberg
